UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1395


KEVIN C. KLIK,

                 Plaintiff – Appellant,

          v.

VERIZON VIRGINIA, INC., a/k/a VERIZON VA; VERIZON SERVICES
CORP.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:15-cv-00002-NKM-JCH)


Submitted:   September 29, 2016            Decided:   October 12, 2016


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin E. Williams, MEL WILLIAMS PLC, Roanoke, Virginia, for
Appellant.    Betty S.W. Graumlich, REED SMITH LLP, Richmond,
Virginia; Kim M. Watterson, REED SMITH LLP, Pittsburgh,
Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin C. Klik appeals the district court’s order granting

Defendants’ summary judgment motion and denying Klik’s summary

judgment      motion   on   Klik’s      disability    discrimination     claims,

brought pursuant to the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12101 to 12213 (2012).              We have reviewed the record

and    find   no   reversible     error.        Accordingly,    we    affirm   the

district court’s order.            See Klik v. Verizon Va., Inc., No.

6:15-cv-00002-NKM-JCH (W.D. Va. Mar. 8, 2016).                 We dispense with

oral    argument    because      the    facts   and   legal    contentions     are

adequately     presented    in    the    materials    before   this    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2